Case 8:21-cv-00840-TPB-AAS Document 13 Filed 05/04/21 Page 1 of 2 PageID 88




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

COURTNEY J. WOODS,

                      Plaintiff,

                v.                             Case No. 8:21-cv-00840-TPB-AAS

ESTES EXPRESS LINES,

                      Defendant.

                               NOTICE OF MEDIATION

       Pursuant to this Uniform Case Management Report (Doc. 12), the Parties

have selected Mark A. Hanley, Bradley Arant Boult Cummings LLP, 100 North

Tampa Street, Suite 2200, Tampa, FL 33602 as the mediator to conduct mediation

in this matter. Plaintiff and Defendant have agreed to the date, time and place as

July 29, 2021 at 9:00 a.m. via Zoom. 1

       Respectfully submitted this 4th day of May, 2021.

                                     /s/ Cathy J. Beveridge
                                     Cathy J. Beveridge, Lead Counsel
                                     Florida Bar No: 831018
                                     cathy.beveridge@bpic.com
                                     Jarrett B. Davis, Esquire
                                     Florida Bar No: 1010432
                                     jarrett.davis@bipc.com
                                     BUCHANAN INGERSOLL & ROONEY PC
                                     401 East Jackson Street, Suite 2400
                                     Tampa, Florida 33602
                                     Tel: (813) 222-8180
                                     Fax: (813) 222-8189
1
 The Link and Meeting ID will be provided to all counsel via email prior to the scheduled
mediation by the Mediator.
Case 8:21-cv-00840-TPB-AAS Document 13 Filed 05/04/21 Page 2 of 2 PageID 89




                                  David Terry, Esquire
                                  BAR #11113
                                  POYNER SPRUILL LLP
                                  301 South College Street, Suite 2900
                                  Charlotte, North Carolina 28202
                                  Telephone: (704) 342-5272
                                  Facsimile: (704) 342-5264
                                  Email: dterry@poynerspruill.com

                                  Attorneys for Defendant Estes Express Lines


                               CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that the foregoing document was

electronically filed this 4th day of May, 2021 using the CM/ECF filing system which

sends notification of such filing, to the following counsel for Plaintiff:

                       Jason W. Imler, Esq.
                       Gary L. Printy, Jr., Esq.
                       PRINTY & PRINTY, P.A.
                       3411 W. Fletcher Ave., Suite A
                       Tampa, Florida 33618
                       Telephone (813) 434-0649
                       FAX (813) 423-6543
                       jason.imler@printylawfirm.com
                       garyjr@printylawfirm.com


                                        /s/ Cathy J. Beveridge




4815-8775-6263, v. 1




                                           2
